DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 1 appears to be Prior Art according to the Specification and should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “mobile node adsorption mechanism (9)” as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “mobile rope node is of a H-shaped structure, envelopes the building” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 14-17 are objected to because of the following informalities:
The term “claims” should be corrected to “claim”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Regarding claim 17, the phrase "envelopes the building" renders the claim indefinite because it is unclear to the examiner how the mobile rope node can envelope the building. Does the mobile rope node completely enclose the building, or only partially?
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 13, 16-18, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Levy et al. (5,240,503).
Claim 1: A working system, comprising at least one fastened rope node (Fig. 3; 106, Col. 6, Lines 55-68), at least one mobile rope node (Fig. 6; 109), and at least one suspended rope node (Fig. 3; 100), wherein all of the fastened rope node, the mobile rope node, and the suspended rope node are respectively connected by using ropes (Figs. 3 and 6), the mobile rope node is disposed between the fastened rope node and the suspended rope node (Figs. 3, 6; 100, 106, 109), a rope connected to the mobile rope node has a variable length (Fig. 3; 104, Col. 6, Lines 55-68), the fastened rope node is fastened to a building (Fig. 3; 106, Col. 6, Lines 59-61), the suspended rope node is in the state of suspension by gravity (Fig. 3; 100, Col. 7, Lines 4-12), the suspended rope node comprises at least one working apparatus (Fig. 3; 100, “cleaning mechanisms” Col. 7, Lines 4-12), the working apparatus can carry out specified work (Fig. 3; 100, (cleaning a vertical surface) Col. 7, Lines 4-12), the mobile rope node comprises a node body (Fig. 6; 109) and a mobile mechanism (Fig. 6; 110 – and wheels located on the bottom of 109), the mobile mechanism is disposed on the node body (Fig. 3; 100), the mobile rope node can move on the building and plays a role of changing a suspension position of the suspended rope node (Fig. 6; 109, 110, Col. 6, Lines 55-68), the mobile rope node is in contact with the building and produces acting force, and the acting force can balance rope tension applied to the mobile rope node (Fig. 3; 100, Col. 7, Lines 4-12).  
While Levy et al. fails to specifically disclose a rope, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to substitute the cable of Levy et al. for a rope, since it has been held that elements that perform the same function are considered obvious. Examiner contends that rope and cable perform the same function, to hoist or lift objects. As discussed in “In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).” See MPEP 2144.07 – Art Recognized Suitability for an Intended Purpose.
Claim 2: The working system according to claim 1, comprising one fastened rope node (Fig. 3; 106), one mobile rope node (Fig. 6; 109), and one suspended rope node (Fig. 3; 100), wherein the fastened rope node is fastened to the building (Fig. 3; 106, Col. 6, Lines 55-68), and a rope between the fastened rope node and the mobile rope node (Figs. 3, 6; 100, 106, 109) and a rope between the mobile rope node and the suspended rope node have a variable length (Fig. 3; 104, Col. 6, Lines 55-68).  
Claim 3:  The working system according to claim 2, wherein the fastened rope node is a rope coiling apparatus (Fig. 3; 106, Col. 6, Lines 55-64), the rope coiling apparatus can tighten and loosen a rope (Col. 7, Lines 4-12), and the rope is connected to the suspended rope node after passing through the node body of the mobile rope node (Fig. 6; 104, 110; Fig. 3; 104, 100).  
Claim 4:  The working system according to claim 2, wherein the fastened rope node comprises a rope fastening block permanently connected to the building (Fig. 3; 106), the node body comprises a first rope coiling apparatus and a second rope coiling apparatus (Fig. 7, Col. 7, lines 2-3), the rope fastening block is connected to the first rope coiling apparatus by using a first rope (Fig. 6; 108, 104), the first rope coiling apparatus changes the length of Page 19 - Substitute Specification- - CLEAN: Docket No. XL12030Ithe first rope by tightening and loosening the first rope (Fig. 7, Col. 7, Lines 4-12), the second rope coiling apparatus is connected to the suspended rope node by using a second rope, and the second rope coiling apparatus changes the length of the second rope by tightening and loosening the second rope (Fig. 7, Col. 7, Lines 4-12).  
Examiner takes Official Notice that it is old and well known in the art that rope coiling apparatus work by coiling the rope and in turn change the length of the rope by tightening and loosing. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to change the length of the rope by using a rope coiling apparatus to position the working system in a preferred location, as desired by Levy et al..
Claim 5:  The working system according to claim 2, wherein the fastened rope node comprises a first rope coiling apparatus permanently connected to the building (Fig. 7, Col. 7, lines 2-3), the node body comprises a second rope coiling apparatus (Fig. 7, Col. 7, lines 2-3), the first rope coiling apparatus is connected to the mobile rope node by using a first rope (Fig. 6, 104), the first rope coiling apparatus changes the length of the first rope by tightening and loosening the first rope (Fig. 6, Col. 7, Lines 4-12), the second rope coiling apparatus is connected to the suspended rope node by using a second rope (Fig. 7, Col. 7, Lines 4-12), and the second rope coiling apparatus changes the length of the second rope by tightening and loosening the second rope (Fig. 7, Col. 7, Lines 4-12).  
Claim 6:  The working system according to claim 1, comprising two or more fastened rope nodes (Fig. 7, Col. 7, Lines 4-12), wherein all of the fastened rope nodes are connected in series by using a rope to change a path and a direction of the rope (Fig. 7, Col. 7, Lines 4-12).  
Claim 7:  The working system according to claim 6, wherein the two or more fastened rope nodes comprise a rope coiling apparatus and at least one pulley (Fig. 7; 110, Col. 7, Lines 4-12), the rope connected to the rope coiling apparatus is connected to the mobile rope node after sequentially passing through the pulley, and the pulley changes the path and the direction of the rope (Fig. 6; 110 via 109, Col. 6, Lines 63-68).  
Claim 8:  The working system according to claim 1, comprising two or more fastened rope nodes, wherein all of the fastened rope nodes are separately connected to the mobile rope node by using ropes (Figs. 6-7, Col. 7, Lines 4-12), and components, in a moving direction of the mobile rope node, of tension applied by the ropes to the mobile rope node cancel each other out (Figs. 6-7, Col. 7, Lines 4-12).  
Claim 9:  The working system according to claim 8, wherein the mobile rope node further comprises a rope guide mechanism (Fig. 7; 110), the ropes of the two or more fastened rope nodes are connected to the rope guide mechanism (Fig. 7; 110), the rope guide mechanism is connected to the node body by using a rope (Fig. 7; 110), and a direction of the rope between the rope guide mechanism and the node body is changed with the length of the rope between the fastened rope node and the rope guide mechanism (Fig. 7; 104, 110, Col. 7, Lines 4-12).  
Claim 10:  The working system according to claim 9, wherein the fastened rope nodes comprise a first rope coiling apparatus and a second rope coiling apparatus (Fig. 7, Col. 7, Lines 4-12), the rope guide mechanism comprises a pulley and a support for supporting the pulley, the pulley is installed on the pulley support (Figs. 7; 110 supports located on either side of 110, Col. 7, Lines 4-12), a rope of the first rope coiling apparatus is connected to the node body after passing through the pulley (Fig. 7; 110, Col. 7, Lines 4-12), a rope of the second rope coiling apparatus is connected to the pulley support (Figs. 7; 104 via 110, Col. 7, Lines 4-12), and the direction of the rope between the rope guide mechanism and the node body is changed by tightening and loosening the rope of the first rope coiling apparatus and/or the rope of the second rope coiling apparatus (Fig. 7; 104, 110, Col. 7, Lines 4-12).  
Claim 13:  The working system according to claim 8, wherein one of the ropes that connect the two or more fastened rope nodes to the mobile rope node (Figs. 3, 6; 100, 106, 109) is connected to the suspended rope node after passing through the mobile rope node (Fig. 3; 104, Col. 6, Lines 55-68).  
Claim 16:  The working system according to claims 1, wherein the mobile rope node is of an L-shaped structure (Fig. 6; 109, the mobile rope node has 2 L-shapes within the structure), is in contact with multiple surfaces of the building (Fig. 6; 109, the mobile rope node has at least 2 points of contact), and produces acting force on the multiple surfaces (Fig. 6; 109, the mobile rope nodes at least 2 points of contact would produce acting forces on the contact surfaces).  
Claim 17:  The working system according to claims 1, wherein the mobile rope node is of a H-shaped structure (Fig. 7; 100, has an H shape), envelopes the building, is in contact with multiple surfaces of the building (Fig. 3; 100, features 102, 200, 202, 204, 208 and 210 all contact multiple surfaces of the building), and produces acting force (Fig. 3; 100, 102 – the wheels 102 would produce acting forces on the building).  
Claim 18:  The working system according to claim 1, wherein a mobile working mechanism (Figs. 3; 100, (Fig. 3; 100, features 102, 200, 202, 204, 208 and 210 make up the working mechanism) is disposed on the working apparatus (Fig. 3; 106), the mobile working mechanism enables the working apparatus to move on a surface of a building on which the working apparatus works (Fig. 3; 100, 20), and the mobile working mechanism is provided with wheels (Fig. 3; 100, 102).  
Claim 20:  The working system according to claim 1, wherein the suspended rope node comprises two or more working apparatuses (Fig. 3; 200, 202, 204, 206, 208, 210), and two adjacent working apparatuses are flexibly connected.  
Claim 22:  The working system according to claim 18, wherein the suspended rope node comprises two or more working apparatuses (Fig. 3; 200, 202, 204, 206, 208, 210), and two adjacent working apparatuses are flexibly connected.
While claims 20 and 22 fail to disclose flexibly connected adjacent working apparatuses, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to duplicate the number working apparatuses in order to perform functions on the façade of a building faster and in doing so, it would be obvious to flexibly connect them as they are already connected by rope, since it has been held the duplication of parts has no patentable significance unless a new and unexpected result is produced. Examiner contends that the duplication of the working apparatuses would not produce an unexpected result, as it would not change the purpose or function of the working system. As discussed in “In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+).” See MPEP 2144.04(VI)(B) – Duplication of Parts.  

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Levy et al. (5,240,503) in view of Maghsoodi et al. (10,858,104).
Claim 11:  Levy et al. discloses the working system according to claim 9, but fails to disclose a rope direction detection mechanism disposed on the node body to detect a swinging direction of the rope between the node body and the rope guide mechanism.  
However, Maghsoodi et al. discloses wherein a rope direction detection mechanism (Fig. 1; 112) is further disposed on the node body to detect a swinging direction of the rope between the node body and the rope guide mechanism (Col. 4, lines 8-9).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the working system of Levy et al. to include the direction detection mechanism, as taught by Maghsoodi et al., to allow for adjustment of the cable based on the detected angle. 
Claim 12:  Maghsoodi et al. discloses the working system according to claim 11, wherein the rope direction detection mechanism comprises a rope linkage rod (Fig. 2; 120, Col. 4, lines 42-44) and an angle sensor, and the angle sensor detects an angle change of the rope linkage rod (Figs. 1-2; 112 and 120, Col. 4, lines 42-44).  
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Levy et al. (5,240,503) in view of Urakami (4,926,957).
Claim 14: Levy et al. discloses the working system according to claims 1, but fails to disclose wherein the mobile rope node comprises a mobile node adsorption mechanism, and the mobile node adsorption mechanism can apply adsorption force to the building.  
However, Urakami discloses a mobile rope node comprises a mobile node adsorption mechanism (Fig. 1; 78, Col. 6, lines 34-55), and the mobile node adsorption mechanism can apply adsorption force to the building (Col. 6, lines 34-55).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the working system of Levy et al. to include the adsorption mechanism, as taught by Urakami, to keep the mobile node positioned on the surface of the building. 
Claims 15, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Levy et al. (5,240,503) as applied to the above claims, and further in view of Watkin (5,716,261).
Claim 15:   Levy et al. discloses working system according to claims 1, but fails to disclose wherein the suspended rope node comprises a suspended adsorption mechanism, and the suspended adsorption mechanism is adsorbed on a surface of the building.  
However, Watkin discloses a suspended adsorption mechanism (Fig. 2; 46), and the suspended adsorption mechanism is adsorbed on a surface of the building (Fig. 2; 46, Col. 3, lines 20-22).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the working system of Levy et al. to include the adsorption mechanism, as taught by Watkin, to keep the working system positioned on the surface of the building.
Claim 19:  Watkin discloses the working system according to claim 1, wherein an obstacle-overcoming sled is disposed at ends of the working apparatus (Fig. 2; 50, 54), and the obstacle-overcoming sled is provided with an inclined outwardly extending shape or an arc shape (Fig. 2; see detail below).  

    PNG
    media_image1.png
    360
    434
    media_image1.png
    Greyscale

Claim 21:  Watkin discloses the working system according to claim 18, wherein an obstacle-overcoming sled is disposed at ends of the working apparatus (Fig. 2; 50, 54), and the obstacle-overcoming sled is provided with an inclined outwardly extending shape or an arc shape (Fig. 2; see detail above).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kathleen M. McFarland whose telephone number is (571)272-9139. The examiner can normally be reached Monday-Friday 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Kathleen M. McFarland/Examiner, Art Unit 3635                                                                                                                                                                                                        
Kathleen M. McFarland
Examiner
Art Unit 3635



/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635